DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “loading a plurality of time-series signals from the at least one full-flight of time- series signals from the aircraft into a machine-readable storage medium, wherein each time-series signal has an assigned signal name and associated time-series data; automatically identifying groupings of the plurality of time-series signals based on textual similarity of the corresponding signal names and grouping the time- series signals into signal clusters; extracting a cluster feature value from each of the signal clusters; identifying a non-actionable window, wherein the non-actionable window is a maintenance lead time and immediately precedes an event message time- stamp; identifying an actionable alerting window, wherein the actionable alerting window covers a period of time between two consecutive event message time-stamps and immediately precedes the non-actionable window; and correlating the cluster feature value with event message time-stamps in order to identify event messages with prognostic ability relating to one or more of engine safety, engine maintenance, and engine system operation, wherein correlating the cluster feature value comprises identifying a time 
Dependent claims 2-4, 6-18, 20 are allowed at least by virtue of their dependency from claims 1, 19.

	
Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 16, 2021